Citation Nr: 1137224	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-28 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in July 2010 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that the RO substantially complied with the mandates of the Board's remand and will proceed to adjudicate the appeal. 


FINDINGS OF FACT

1.  The Veteran is service connected for PTSD evaluated as 50 percent disabling, effective from January 3, 2005 through May 29, 2006, 100 percent disabling from May 30 to 2006 through August 31, 2006, and 50 percent disabling from September 1, 2006. 

2.  The Veteran has a diagnosis of hypertension.

3.  High blood pressure was noted upon the Veteran's entrance into service.

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's hypertension is related to, or aggravated by, active service or the Veteran's service-connected PTSD. 

5.  During the rating period on appeal the Veteran's service-connected PTSD has been manifested by depression, chronic sleep disturbances, and isolation; the competent clinical evidence of record is against a finding that experiences suicidal or homicidal ideation, obsessional rituals, speech intermittently illogical, near continuous panic or depression affecting the ability to function independently, or spatial disorientation.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor is it proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310 (2010).

2.  The criteria for a rating in excess of 50 percent for posttraumatic stress disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

VA correspondence, dated in August 2006 (PTSD), December 2006 (Hypertension on a direct incurrence basis) and July 2010 (Hypertension on a secondary basis), informed the Veteran of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and of the criteria for an effective date and disability rating in the event service connection is granted.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA examination and treatment reports, social work records, and the statements of the Veteran in support of his claims.  The Board has carefully reviewed his statements and the medical evidence, and concludes that there has been no identification of further available evidence not already of record. 

The Board, in its July 2010 remand, directed the RO to obtain Lubbock VA Medical Center (VAMC) records from October 2007 to present.  Such records have been associated with the claims file.  The Board notes that the records reflect that the Veteran reported that he had been attending PTSD group meetings at a Veteran Center.  Records from a Veteran Center from July 2007 to present are not associated with the claims file.  The Board finds that a remand to obtain such records is not warranted.   The VAMC records reflect, on more than one occasion, that the Veteran attended Veteran Center meetings but that he did not talk, and preferred merely to listen.  As the Veteran was not an active participant in the meetings and did not talk about his symptoms, the Board finds that a remand to obtain any additional Veteran Center records would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The Board also notes that the records reflect that the Veteran reported that he was waiting until age 62 so that he could retire and obtain Supplemental  Security Income from the Social Security Administration (SSA), and that he subsequently did receive such benefits.  The Board finds that a remand to obtain any SSA records is not warranted.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained. Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself."  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records." Id.  The Board finds that a reasonable possibility does not exist that any SSA records would help the Veteran substantiate his claim for an evaluation in excess of 50 percent for his PTSD disability.  In this regard, the Board notes that there is no evidence of record that the Veteran has ever averred that he is in receipt of SSA compensation for his disabilities.  To the contrary, he has repeatedly stated that he will receive benefits when he retires at age 62, indicating that his benefits are due to age and income alone.  Thus, the Board finds that a remand to obtain SSA records would not benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board in its July 2010 remand, directed the RO to obtain VA examinations and opinions on the issues on appeal.  VA examinations with respect to the issues on appeal were obtained in October 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on clinical interviews, reviews of the medical records, and consideration of the Veteran's symptoms in relation to the Diagnostic and Statistical Manual.  The VA examiner's report on PTSD contains findings necessary to evaluate the Veteran's PTSD disability under the applicable diagnostic code rating criteria.  With regard to the VA opinion on the issue of entitlement to service connection for hypertension, the Board acknowledges that the examiner stated that he could not resolve the issue of entitlement to service connection without resort to speculation.  The Board finds that the examiner's opinion is adequate.  The record is clear that the opinion is not the first impression of an uniformed examiner, but rather an assessment arrived at after a review of all relevant medical information.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The examination report reflects that the examiner reviewed all VA records and interviewed the Veteran.  The examiner stated that there is no objective evidence that hypertension is etiologically related to PTSD or military service.  In this regard, the Board notes that the Veteran indicated in June 2011, that he has no further evidence to submit.  In addition, the examiner noted that there were no increased disability manifestations proximately due to a service connected disability; thus, he has provided an opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Legal criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306.

Secondary service connection

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Ratings in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9433 (2009).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).


Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection- Hypertension

Direct Incurrence

The first element of a claim for service connection is that there must be evidence of a current disability.  A VA medical record dated in October 2010 reflects that the Veteran has hypertension.  Therefore, the Board finds that the first element of service connection has been met.

The second element of a claim for service connection is evidence of in-service incurrence or aggravation of an injury or disease.  The Veteran's January 1966 report of medical history for pre-induction purposes reflects that the Veteran reported that he had "high or low blood pressure."  The physician's summary and elaboration reflects that the Veteran had high blood pressure and the date "1962".  The report of psychical examination for induction purposes reflects a blood pressure reading of 138/76.  No clinical assessment of hypertension was made.  

Moreover, the Veteran's remaining STRs are negative for any in-service complaints of, or treatment for, hypertension.  A June 1966 STR reflects a blood pressure reading of 110/70.  A July 1966 STR reflects that the Veteran had been admitted to a medical facility due to pneumonia.  His blood pressure was 122/78.  A November 1966 report of medical history for purposes of replacing medical health records reflects that the Veteran reported that he had had high or low blood pressure.  The November 1966 report of medical examination reflects a blood pressure reading of 118/78.  A June 1967 STR reflects a blood pressure of 128/82.

The Veteran's report of medical examination for separation purposes, dated in February 1968, reflects a blood pressure reading of 120/70.  Hypertension was not listed in the summary of defects and diagnoses, and the Veteran was deemed qualified for separation.

The first evidence showing an assessment of hypertension dates to a June 2002 VA treatment record.  At that time, the Veteran reported a 30 year history of hypertension.  

Having reviewed the record, the Board finds that service connection is not warranted for hypertension on a direct basis.  In that regard, there is no record of hypertension during service or in the decades following the Veteran's separation from service.  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects a diagnosis of hypertension, it does not contain credible evidence which relates that diagnosis to any injury or disease in service.  Rather, the record demonstrates a remote, post-service onset of the claimed hypertension.

The Board has considered the Veteran's statements and acknowledges that he is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.

To the extent that the Veteran argues that he has experienced a continuity of symptoms relating to hypertension since service, the Board observes that such a report is unreliable, not credible and cannot establish onset of the claimed disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Clearly, a Veteran is competent to report that he experienced symptoms in the years following service.  Jandreau.  However, competence and credibility are separate matters which must be addressed.  Although the Veteran reported a long history of hypertension, the clinical examination at separation revealed normal blood pressure and the Veteran did not report any associated symptoms.  His silence, when otherwise affirmatively speaking, constitutes negative evidence.  The silent and normal STRs and separation examination constitute negative evidence and is in contrast to the Veteran's current report of a 30-year history of hypertension.  Notably, the Veteran has neither identified nor submitted any evidence prior to June 2002 that shows an assessment of hypertension.  Any assertion that the Veteran "noted" hypertension during service or in the years thereafter is not credible.  See Savage v. Gober, 10 Vet. App. 488 (1997); McCormick v. Gober, 14 Vet. App 39 (2000).  As noted by the Federal Circuit in Buchanan, the Board has considered the lay statements by the Veteran and others.  However, the objective record conflicts with his statements and there is an absence of contemporaneous medical evidence which weighs against his assertion of continuity.  Any statement, lay or medical, that such continued is not credible.  In summary, the evidence establishes a remote, post-service onset of the current hypertension.

In summary, there is no competent evidence which relates hypertension to any injury, incident, or disease in service.  Rather, the evidence points to a remote, post service onset of this claimed disability, and that it is not related to service.  As such, the preponderance of the evidence is against the claim for service connection for hypertension, and the claim is denied.

Secondary Basis

The Board has also considered whether the Veteran's hypertension is aggravated by a service-connected disability.  As noted above, the evidence of record reflects that the Veteran has hypertension, therefore, the first element of a claim for service connection is met.  

The second element for service connection on a secondary basis is evidence that the current disability was either caused by, or aggravated by, a service-connected disability. Harder v. Brown, 5 Vet. App. 183 (1993).  The Veteran avers that his hypertension is aggravated by his PTSD, and began after he had PTSD.  (See Board hearing transcript, page 14, and October 2010 VA examination report.)  The Veteran is service connected for PTSD, effective from July 2002.

An October 2010 VA examination report reflects the opinion of the examiner that the Veteran's baseline disabling manifestations of the hypertension are fatigue and lightheadedness.  He further opined that there were no increased disabling manifestations which are proximately due to the service connected PTSD.
 
The Board notes that the Veteran testified that VA medical providers had opined that his hypertension may be aggravated by his PTSD.  (See Board hearing transcript, pages 13 and 14.)  However, a review of the medical records reflects no such opinion.  The record does contain a notation from a candidate for a doctorate of pharmacy that the Veteran's blood pressure was slightly elevated on a date in November 2006.  He stated that the Veteran's blood pressure may be increased due to stress, caffeine, or nicotine.  The Board finds that such a statement is not probative evidence that the Veteran's PTSD aggravated his hypertension.  Such an opinion is too speculative in nature to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).

None of the medical records contain a positive relationship, to include chronic aggravation, between the Veteran's hypertension and PTSD. 

The Veteran may sincerely believe that his hypertension is caused by, or aggravated by his service-connected PTSD; however, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion in this regard.  The Board also finds that a lay person is not competent to provide an opinion as to whether hypertension may be chronically aggravated by PTSD.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The evidence of record is against a finding that the Veteran's hypertension is causally related to active service, or to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased evaluation for PTSD

By a rating action in February 2005, the Veteran's service-connected PTSD was increased in evaluation from 30 percent to 50 percent with an effective date of January 3, 2005.  In June 2006, the Veteran asserted that an increased evaluation as warranted.  

As the Veteran's claim was received by VA in June 2006, the rating period on appeal is from June 2005, one year prior to the date of receipt of the increased rating claim, provided that the evidence reflects that there was in increase within that year.  38 C.F.R. § 3.400(o)(2) (2010).  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

The evidence of record, as noted below, indicates that an evaluation in excess of 50 percent is not warranted for the rating period on appeal.  The pertinent evidence includes examinations, treatment records, and counseling records, and the statements of the Veteran.

Social work records dated in 2005 reflect that the Veteran attended numerous individual and group meetings, and was, at times, noted to be talkative and neatly dressed, doing well.  

August and September 2006 VA medical record reflects that the Veteran was concerned about working because it had become more stressful.  He reported that he had a shorter temper and had become more irritable.  He denied having hurt anyone, suicidal ideation, homicidal ideation, hallucinations, or delusions.  His mood was euthymic, his affect stable, his insight and judgment were fair.  His speech was goal directed without looseness of association or flight of ideas.  He was oriented to person, place, and date.  

October and November 2006 VA mental health records also reflect fair judgment, fair insight, appropriate abstracting ability, goal directed speech, no hallucinations, no delusions, no homicidal ideation, no suicidal ideation, stable affect, orientation to person, place, and time, good hygiene, and a pleasant cooperative manner.  His mood was mildly depressed to euthymic.  The November record reflects that the Veteran reported having a difficult time due to the death of two family members and that his relationship with his wife continued to be strained.  He also noted that he continued to have nightmares.

Social work records dated in 2006 reflect the Veteran reported problems with his family, including "kicking" his grandson and his grandson's friend out of the home for drug and alcohol problems.  The Veteran reported that he was "getting by" in his job by engaging with people as little as possible.  The Veteran was getting things in order and trying to abstain from alcohol so that he could be admitted to the VA PTSD treatment unit, about which he was positive.  

A January 2007 VA mental health note reflects that the Veteran reported a marriage with conflicts, which he believed is a stressor, and that he felt disappointed in the relationship.  He denied suicidal or homicidal ideations, hallucinations, or delusions.  His mood was euthymic, his affect was stable, his speech was spontaneous and moderate in tone and speed.  He was dressed casually and neatly.  He was oriented to person, place, and date.  His speech was goal directed without looseness of association or flight of ideas.  His judgment and insight were fair.  His abstracting ability was appropriate.  The examiner assigned a GAF score of 55.

A February 2007 VA mental health note reflects that the Veteran was considering quitting work when he became eligible for Social Security benefits the next month at age 62.  He also reported that his spouse got mad at him when he kicked her in his sleep as a result of nightmares.  He reported that his appetite was irregular, and that he had been losing weight lately.  Upon clinical examination, he was cooperative, made good eye contact, had a stable mood and affect, and was alert, and oriented to time, person, and place.  His dress, grooming, hygiene, judgment, and insight were all within normal limits.  

A February 2007 VA examination report reflects that the Veteran reported poor concentration, poor memory, and that he kept to himself and did not have any friends at work.  He reported that he worked part time at a golf course and wanted to make golf balls and sell them in the future.  He reported relationship problems with his spouse, and that poor concentration had led to ceasing golf.  (The Board notes that subsequent record reflect that the Veteran reported that he did continue playing some golf, and that he was not playing in October 2010 due to back and leg pain.)  The Veteran reported that he had nightmares, poor sleep, hypervigilance, increased startle response, and was socially isolated.  He denied suicidal or homicidal ideation, hallucinations, delusions, impulse control problems, panic attacks, and any current sustained depression in his mood.  His alcohol abuse was in remission.  Upon clinical examination, there was no impairment of thought processes or communication.  There was fair eye contact and interaction.  The Veteran was able to maintain personal hygiene and other basic activities of living.  He was oriented to person, place, and time.  His short and long term memory was grossly intact.  There was no history of violence.  No obsessive or ritualistic behaviors were reported.  The Veteran had normal rate and volume of speech with no irrelevant, illogical or obscure patterns.  His affect was mildly anxious.  The examiner assigned a GAF score of 49 and opined that the Veteran's PTSD was "moderate to severe."

VA medical records dated in March and April 2007 reflect that the Veteran's judgment and insight were fair.  He again denied suicidal or homicidal ideation, delusions, and hallucinations.  He was dressed casually with neat and good hygiene.  He was oriented to person, place, and date.  The March record reflects his mood was anxious.  A March record reflects that the Veteran reported that he cares about his hygiene and needs to be clean every day.  He continued to report some nightmares and sleep disturbances, hypervigilance, and irritability.  The April record reflects his mood was mildly depressed to euthymic.  His speech was goal directed without looseness of association or flight of ideas.  His judgment and insight were fair.  

An August 2007 VA mental health note reflects that the Veteran denied suicidal or homicidal ideation, delusions, and hallucinations.  He was dressed casually and was pleasant and cooperative.  He had no increased or decreased psychomotor activity.  His speech was spontaneous in moderate tone and speed.  He was casually dressed.  His mood was mildly depressed to euthymic.  His affect was reserved.  He was oriented to person, place, and date.  His speech was goal directed without looseness of association or flight of ideas.  His judgment was fair and his insight was good.

Social work records dated in 2007 reflect that the Veteran was trying to continue employment until he could retire at age 62, but found work stressful.  He also reported that depression and economic restraints have "taken all the energy out of him."  He noted that wanting to play golf was now a low priority.

A November 2008 VA mental health record reflects that the Veteran denied suicidal or homicidal ideation, delusions, and hallucinations.  He was dressed casually.  He had no increased or decreased psychomotor.  His speech was spontaneous in moderate tone and speech.  His mood was euthymic.  His affect was stable.  He was oriented to person, place, and date.  His speech was goal directed without looseness of association or flight of ideas.  His judgment and insight were fair.

A March 2009 VA mental health record reflects that the Veteran reported that he golfed some weekends, that he could not keep a routine on weekdays, and that he was worried about his wife's health.  He denied suicidal or homicidal ideations, hallucinations, delusions, or problems with his appetite.  He was dressed casually.  He had no increased or decreased psychomotor activity.  His speech was spontaneous in moderate tone and speed.  His mood was euthymic.  His affect was stable.  He was oriented to person, place, and date.  His speech was goal directed without looseness of association or flight of ideas.  His judgment and his insight were fair.
 
A June 2009 mental health note reflects that the Veteran reported having a recent difficult time due to the deaths of relatives.  He also reported that he was helping to take care of his elderly mother, and that it was "wearing on him."  He denied abuse of alcohol, suicidal or homicidal ideations, hallucinations, or delusions.  He reported intrusive memories of combat and night terrors.  He was dressed casually.  He had no increased or decreased psychomotor.  His speech was spontaneous in moderate tone and speed.  His mood was slightly depressed to euthymic.  His affect was stable.  He was oriented to person, place, and date.  His speech was goal directed without looseness of association or flight of ideas.  His judgment was fair and his insight was good.

A September 2009 VA medical record reflects that the Veteran reported having a recent difficult time due to his sleep.  He also reported that he had conflict with his siblings over the healthcare of his mother.  He denied abuse of alcohol, suicidal or homicidal ideations, hallucinations, or delusions.  He was dressed casually.  He had no increased or decreased psychomotor.  His speech was spontaneous in moderate tone and speed.  His mood was euthymic.  His affect was stable.  He was oriented to person, place, and date.  His speech was goal directed without looseness of association or flight of ideas.  His judgment was fair and his insight was good.

January 2010 VA records reflect that the Veteran reported he was having some depression.  He reported having occasional suicidal ideation, and that he mostly isolates himself.  He reported that he and his spouse had little interaction.  His GAF score was estimated to be 41.  He was also seen for substance abuse.  He reported drinking daily, which helped him to relax.  

An April 2010 VA medical record reflects that the Veteran reported he was trying to reduce his alcohol use and was increasing his activity, by walking around the block, which helped his mood and anxiety.  He reported fair sleep, isolation, and intrusive memories.  He denied suicidal or homicidal ideations, hallucinations, or delusions.  He was dressed casually.  He had no increased or decreased psychomotor.  His speech was spontaneous in moderate tone and speed.  His mood was euthymic.  His affect was stable.  He was oriented to person, place, and date.  His speech was goal directed without looseness of association or flight of ideas.  His judgment was fair and his insight was good.

August and September 2010 VA medical records reflect that the Veteran denied suicidal or homicidal ideations, hallucinations, or delusions.  He was dressed casually.  He was pleasant and cooperative.  His speech was spontaneous in moderate tone and speed.  His mood in August was depressed with restricted affect; his mood in September was euthymic with stable affect.  He was oriented to person, place, and date.  His judgment was fair in August and good in September.  His insight was good.  His abstracting ability was appropriate.  He reported difficulty with depression.  He reported he still goes to the golf course on the weekends though he is no longer enjoying it.  He and his wife were not having any particular disagreements.  His sleep was still problematic.

An October 2010 VA mental health record reflects that the Veteran went to the golf course and traded time being a course marshal for the opportunity to play golf; however, his back and leg pain caused him to not play recently.  He continued to drink alcohol.  He reported that he had no intimacy and very little affection with his spouse.  Although they lived together, they slept and cooked separately.  There was no outright conflict, but no significant interaction.  He denied suicidal or homicidal ideation.  A GAF score of 40 was assigned. 

An October 2010 VA examination report reflects that the Veteran reported that he did not socialize or engage in leisure pursuits.  He visited his mother for an hour or so every day.  He reported that he may "help around a golf course" on weekends in exchange for gasoline money.  He reported marital distress as well as difficulties with getting along with some of his children.  He reported nightmares, vivid memories and flashbacks, withdrawal, isolation, re-experiencing avoidance, hyperarousal, depression, concentration and memory problems, and continued use of alcohol.  The examiner noted that he was groomed with adequate hygiene.  The Veteran reported seeing ghosts or movement or shadows, and a significant level of paranoia.  He reported a distrust of people.  He reported that he used to break things and hit objects.  His insight was fair and his judgment was appropriate.  He was oriented to day of the week, month, and year, and somewhat to situation, city, and location.  He could not remember the day of the month.  His GAF score of 45.  The examiner stated that the Veteran could perform activities of daily living independently.  

In order to warrant a 70 percent evaluation, the evidence would have to show deficiencies in most areas due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

With regard to suicidal ideation, the evidence reflects one notation that the Veteran had thoughts about suicide and numerous denials by the Veteran of suicidal ideation.  A the March 2010 Travel Board hearing, the Veteran testified that he has never had thoughts of suicide.  (See Board hearing transcript, pages 4 and5.)

With regard to the Veteran's speech, the evidence of record reflects that the Veteran's speech was spontaneous in moderate tone and speed.  The evidence does not reflect speech which is intermittently illogical, obscure, or irrelevant.  On numerous occasions, it was noted that his speech was goal directed without looseness of association or flight of ideas.  

With regard to panic attacks, there are numerous medical records which are negative for panic attacks.  The February 2007 medical record reflects that he specifically denied panic attacks.  The Veteran testified that he gets really nervous around people and places and things with which he is not familiar.  (See Board hearing transcript, page 5.)  The evidence does not reflect near continuous panic which affects the Veteran's ability to function independently, appropriately and effectively.  Notably, the evidence reflects that the Veteran has cared for his elderly mother on a daily basis and, although he lives with his wife, he does his own cooking.  Thus, he can function independently.

With regard to impaired impulse control, the Veteran stated that he gets irritated, has previously damaged parts of his home, and has thought of hurting someone; there is no objective evidence of violence.  The February 2007 VA medical record reflects that the Veteran did not have a history of violence.  The Veteran was reported to be pleasant and cooperative at numerous VA mental health appointments and social work meetings.   

With regard to neglect of personal hygiene, the numerous reports reflect that the Veteran maintained appropriate hygiene and grooming, and that he showered daily.  None of the records reflects that the Veteran did not maintain appropriate hygiene and grooming.  

While the evidence reflects that the Veteran has had depression, it does not show that it affects his ability to function independently.  The October 2010 VA examiner specifically noted that the Veteran was able to function independently with regard to daily activities.  

With regard to inability to establish and maintain effective relationships, the evidence reflects that the Veteran has remained married and lives with his wife, although he stated that there is little interaction with her.  He has also stated that he isolates himself and does not socialize with others.  He has four children and reported that he got along with two of them. 

The evidence of record includes GAF scores of 55, 49, 41, 40, and 45.  The GAF score of 55 indicates moderate symptoms or moderate difficulty.  The GAF scores of 49, 45, and 41 to 50 serious symptoms or a serious impairment.  A GAF score of 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board is not bound to assign a disability rating based upon GAF scores, but considers all of the evidence of record, to include the medical examiners' statements regarding the actual symptoms of the Veteran.  In this regard, the Board finds that the GAF scores are less probative than the descriptions of the Veteran upon examination, and the Veteran's self-reported symptoms.  

In sum, the evidence reflects that the Veteran has denied many of the symptoms of PTSD which would warrant a 70 percent or higher evaluation.  The Board acknowledges that the Veteran has consistently sought treatment for his PTSD and that he takes medication.  However, he is able to function appropriately, effectively and independently, does not have suicidal ideations, does not have personal hygiene difficulties, and does not have illogical, obscure, or irrelevant speech.  He has been noted to have depression on some occasions and consistent reports of isolation.

The Board notes that the Veteran's disability is already evaluated as 50 percent disabling.  A 50 percent evaluation encompasses panic attacks more than once a week; impairment of short-and long-term memory disturbances of motivation and mood and difficulty in establishing effective work and social relationships.  

The Board finds, based on the above evidence, and an analysis of the rating criteria, that the Veteran is entitled to no more than a 50 percent evaluation for the entire period on appeal.  It is not expected that every single symptom within a set of diagnostic criteria be exhibited; however, the Veteran does not exhibit the majority of the symptoms which would warrant a 70 percent rating under Diagnostic Code 9411.  In addition, a 100 percent rating is not warranted by the evidence of record.  The record is against the appellant finding of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Board finds that the preponderance of the evidence is against the Veteran's claim, and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot. See Thun, supra.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) is denied.

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling is denied.




____________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


